department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_507 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must fite federal_income_tax returns on the farm and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result ina we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further aetion in accordance with cade sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you disagree with our proposed deletions follow the ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert chai director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter oe department of the treasury internal_revenue_service washington d c tax exempt and oavennwent emfities vision date date contact person identification_number contact number fax number employer_identification_number uil no sec_501 dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code of we have concluded that you do not qualify for exemption under sec_501 c of the cade the basis for our conclusion is set forth below based on the information provided does the applicant organization hereinafter m qualify for exemption under section issue c of the internal_revenue_code facts m filed articles of incorporation in the state of n on date aa incorporation provides in part that the purposes for which m designed to meet the needs of families waren of god merchandise child and elderly care and clothing m filed a form_1023 application on date bb seeking exemption from federal_income_tax under sec_601 of the code article of m's articles of is organized are a ministry providing teaching service food information submitted with tl activities ‘orm application indicates that m has the following qi diy educating women how to identify symptoms of depression coaching women of all age sic to identify life-threatening household products and cosmetics assisting parents about the cost of raising a child however a review of m’s website during the month of cc included the following information we are here to accommodate your needs and wants through education click in and browse information and events hosted by our sponsors around our next event can be yours we have certified and licensed professionals providing activities for children exercise physiology financial information hair consultations health screening modest this organization is designed to meet all needs apparel and more based on the principles of righteousness built on a foundation of truth we accommodate all facets of ife desirable and needed our ‘sponsors are carefully screened to be certain that they provide the utmost quality of products and services in addition m's website included the following list of services provided by m including a health fitness appraisals a program design individual training b massage therapy facials manicures and pedicures d fragrance oils and essentials e free clinic visits g qualified nurses aides housekeepers and sitters we specialize in seniors h we host private parties another portion of the website listed the following a hats scarves and other coverings available hair care and consultation for all generations b beauty and barber services d __ skilled technique for eye brow arching and waxing the website also listed the following services provided by m sewing classes cooking classes web design and information computer classes cable and telephone services video and photography accounting and financial information accommodating all insurance needs credit repair seminars job development taxes and resumes notary public a b c e realtors th __ k in addition the website offered the following b c e commercial and custom made clothing for the peculiar woman custom fashion and designs suits hats fur coats and shoes - all aiterations available jewelry purses clothing t-shirts and accessories new and used items for less unique fabric and clothing originating from sewing classes _ when questioned about the above-stated portions of their website m stated its website was designed to keep battered women and others aware of affordable services the services are offered by third-party vendors m does not receive any monetary value from the website after several requests by the service m modified its website to eliminate reference to services provided by vendors another portion of the website listed the following services provided by m a b e f g childcare and teaching cooking classes sewing classes babysitting classes summer camps and program sec_24 hour emergency childcare available science sundays martial arts and more when questioned about this portion of the website m stated it does not offer childcare and teaching summer camp and programs 24-hour emergency childcare and science sundays and martial arts m indicated if our clients are interesting siq in starting or learning about the above service programs we will refer them to an organization that offers them at no cost m also indicated that it wi offer emphasis added parental class sic such as cooking sewing and babysitting bettered sic women m wil offer emphasis added parenting class to help younger parents and other correspondence from m indicates it currently operates a 24-hour hotline for battered women additional correspondence from m indicated it planned emphasis added to conduct the following activities for battered women aerobics body awareness group therapy and activities for children additional inquires by the service resulted in determining that m conducted a single event which was held on date dd a flyer for the event listed the following information about the event a b e e f __ h i j free prostate screens sponsored by a local hospital the name of a local radio station attending the event a fashion show akarate demonstration taxes and resumes done on site financial information available manicures and facials massage therapy hair consultations activities for children correspondence from m indicates that all vendors donated their time to make people aware of their services no vendor charged any fees for services rendered at the event in conclusion the actual activities emphasis added consisted of holding one event operating a website and operating a 24-hour telephone hotline la sec_501 c of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable and educational_purposes no part of the net earings which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order for an organization to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 c of the code sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a timit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c3 -1 provides that an organization will be regarded as operated exclusively’ for one or mare exempt purposas only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an treas reg sec_1 c3 -1 d provides that the term charitable is used in sec_501 c in its generally accepted legal sense ard includes the relief of the poor and distressed and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration and juvenile delinquency treas reg c of the code relates to sec_1 c3 -1 d provides that the term educational as used in section the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_76_442 1976_2_cb_148 held that a nonprofit organization whose primary activity is the offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning does not qualify for exemption under sec_501 of the code the service held that aiding individuals in their tax and estate_planning is not a charitable activity in the generally accepted legal sense the organization is providing commercially available services to individuals who can afford them although funds may ultimately be made available to charity as a result of the organization's planning assistance to individuals the benefits to the public are tenuous in view of the predominantly private purpose served by arranging individuals’ tax and estate plans ‘hat gifts to charity are contemplated in the plans drawn up does not convert the assistance into a charitable activity or one that promotes social welfare within the meaning of sec_1 c -1 d of the regulations the fact in better business bureau of washington d c court stated that an organization is not operated exclusively for charitable ourposes ifit has a single noncharitable purpose that is substantial in nature v u s 326_us_279 the supreme inc in 765_f2d_1387 cir affg tcmemo_1984_ the court indicated whether an organization has a substantial nonexempt purpose is a question of fact to be resolved on the basis of all the appropriate evidence n bs w group ine such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose v commissioner t c the tax_court observed factors application of law article of m's articles of incorporation indicates that it has a purpose of providing merchandise the providing of merchandise is not an exempt_purpose sec_1_501_c_3_-1 m does not satisfy the organizational_test therefore under m's actual activities emphasis added have consisted of operating a 24-hour hotline for battered women operating a website and conducting an event on date dd operating a 24-hour hotline for battered women furthers an exempt_purpose since this activity has the purpose of relieving the distressed under sec_1 c -1 d relieving the distressed is considered to be within the definition of charitable m's website until it was revised at the request of the service had a substantial nonexempt purpose the website was replete with offers of merchandise for sale and services provided by vendors this information on the website gives the appearance of a commercial hus to m’s purpose in applying w group inc v commissioner it would appear to the general_public that m's website had a forbidden predominant purpose as for-profit entities surely v commissioner while conducting a fashion show the event conducted by m had the substantial nonexempt purpose of promoting the vendors who sponsored or attended the event correspondence from m clearly indicates that all vendors donated their time to make people aware of their services the vendors anticipated receiving future business resulting from their attendance at the event furthermore per b s w group inc offering manicures and facials massage therapy and hair consultations may be informational these activities have the appearance of a commercial hue and cannot be considered to further an educational purpose as a result the event conducted on date dd does not further an educational purpose event had a charitable purpose as indicated by revrul_76_442 1976_2_cb_148 a nonprofit organization whose primary activity is the offering of free emphasis added legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity did not quality for exemption under sec_601 of the code therefore the event conducted by m did not further an exempt_purpose the event conducted by m had a nonexempt purpose using the standard set forth in church by mail v commissioner on the basis of all appropriate information the activities n addition the fact that the event was free of charge doss not imply the inc conducted by m furthered a noncharitable purpose which is substantial in nature according to better business bureau of washinaton d c exempt purposes satisty the operational_test set forth in sec_1_501_c_3_-1 since m has not operated exclusively for exempt purposes m does not inc v u s m has not operated exclusively for m neither satisfies the organizationat test nor the operational_test as a result m is not organized and has not operated exclusively for exempt purposes under sec_504 c of the code applicant's position in comespondence from the internal_revenue_service to m dated ee the service indicated that m does not appear to operate exclusively for exempt purposes under sec_501 of the code the service suggested that m may qualify for exemption under sec_501 of the code as a social_welfare_organization m responded on date ff m's response indicates it is of the opinion that it currently operates exclusively for charitable and educational_purposes services response to applicant's positior through their website and their single event w has operated with a substantial nonexempt purpose - to further the economic interests of vendors not organized exclusively for exempt purposes under sec_501 c of the code therefore m has not operated and is conclus as indicated above m does not satisfy the organizational_test and the operational_test therefore we have concluded that m does not qualify for exemption under sec_501 c of the code consideration was given to whether m qualifies for exemption under other subsections of sec_501 of the code however m refused to be classified under sec_501 of the code ‘you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if th information affects our determination if your statement does not provide a basis reconsid our determination we will forward your cage to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attomey form_2848 power of attomey and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications f you do not file a protest within days you will not be able to file a suit for deciaratory judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax coun the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure ce
